Case 1:19-md-02902-RGA Document 452 Filed 04/13/21 Page 1 of 3 PageID #: 6907




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 IN RE: SITAGLIPTIN PHOSPHATE (’708                   MDL No. 19-2902-RGA
 & ’921) PATENT LITIGATION



 MERCK SHARP & DOHME CORP.,

                        Plaintiff,
                                                      C.A. No. 20-749-RGA
          v.

 APOTEX INC. and APOTEX CORP.,

                        Defendants.



 STIPULATION AND [PROPOSED] ORDER REGARDING CLAIM CONSTRUCTION

        Plaintiff Merck Sharp & Dohme Corp. (“Merck”) and Defendants Apotex Inc. and

Apotex Corp. (“Apotex”) (collectively, “the Parties”) hereby submit the following stipulation

regarding claim construction in Civil Action No. 20-749-RGA concerning U.S. Patent No.

7,468,459 (the “’459 patent”):

        Whereas the Parties exchanged lists of claim terms for construction on April 2, 2021

pursuant to the Parties’ Stipulation (D.I. 58, 72);

        Whereas neither Merck nor Apotex identified any claim terms as requiring construction

by the Court for the ’459 patent;

        Whereas the Parties conferred regarding the April 9, 2021 submission deadline for the

Joint Claim Construction Chart (see D.I. 58, 72) and confirmed their agreement that no terms of

the ’459 patent required construction by the Court at this time, and therefore, did not submit a

Joint Claim Construction Chart to the Court;


                                                  1
ME1 36254991v.1
Case 1:19-md-02902-RGA Document 452 Filed 04/13/21 Page 2 of 3 PageID #: 6908




        NOW THEREFORE it is hereby stipulated by and among the Parties, through their

respective counsel, and subject to approval of the Court, as follows:

        The parties agree that no terms of the ’459 patent require a Markman construction by the

Court at this time, i.e., the Parties are not proposing competing constructions for any terms. As

such, the Parties respectfully request the Court to remove from the case schedule in Civil Action

No. 20-749-RGA all future claim construction deadlines and hearings with respect to the ’459

patent, and in particular, the following:

                 Merck’s Opening Markman Brief (April 23, 2021)

                 Apotex’s Responsive Markman Brief (May 7, 2021)

                 Merck’s Reply Markman Brief (May 21, 2021)

                 Apotex’s Sur-reply Markman Brief (June 4, 2021)

        Nothing in this stipulation shall affect any other claim construction deadlines that may

remain in the MDL Action (C.A. 19-md-2902-RGA) or the related actions.


Dated: April 13, 2021

MCCARTER & ENGLISH, LLP                             PHILLIPS, MCLAUGHLIN & HALL, P.A.

/s/ Alexandra M. Joyce                              /s/ David A. Bilson
Michael P. Kelly (#2295)                            John C. Phillips, Jr.
Daniel M. Silver (#4758)                            David A. Bilson
Alexandra M. Joyce (#6423)                          1200 North Broom Street
Renaissance Centre                                  Wilmington, DE 19806
405 N. King Street, 8th Floor                       (302) 655-4200
Wilmington, DE 19801                                jcp@pmhdelaw.com
T: (302) 984-6300                                   dab@pmhdelaw.com
mkelly@mccarter.com
dsilver@mccarter.com
ajoyce@mccarter.com




                                                2
ME1 36254991v.1
Case 1:19-md-02902-RGA Document 452 Filed 04/13/21 Page 3 of 3 PageID #: 6909




OF COUNSEL:                                   OF COUNSEL:

Bruce R. Genderson                            Joseph M. Janusz
Jessamyn S. Berniker                          KATTEN MUCHIN ROSENMAN LLP
Stanley E. Fisher                             550 South Tryon Street
Elise M. Baumgarten                           Suite 2900
Alexander S. Zolan                            Charlotte, NC 28208-4213
Shaun P. Mahaffy                              (704) 444-2000
Anthony H. Sheh                               joe.janusz@kattenlaw.com
Jingyuan Luo
Jihad Komis                                   Guylaine Hache
Sarahi Uribe                                  KATTEN MUCHIN ROSENMAN LLP
Jihad Komis*                                  525 W. Monroe Street
Jeffrey G. Ho                                 Chicago, IL 60661
WILLIAMS & CONNOLLY LLP                       (312) 902-5619
725 Twelfth Street, N.W.                      guylaine.hache@kattenlaw.com
Washington, DC 20005
T: (202) 434-5000                             Attorneys for Defendants
F: (202) 434-5029                             Apotex Inc. and Apotex Corp.
bgenderson@wc.com
jberniker@wc.com
sfisher@wc.com
azolan@wc.com
ebaumgarten.com
smahaffy@wc.com
asheh@wc.com
jluo@wc.com
suribe@wc.com
jkomis@wc.com
jho@wc.com
*Admitted only in Michigan. Practice
supervised by D.C. Bar members pursuant
to D.C. Court of Appeals Rule 49(c)(8).

Attorneys for Plaintiff
Merck Sharp & Dohme Corp.




SO ORDERED this ______         April
                  13 day of ____________, 2021.


                                                /s/ Richard G. Andrews
                                                ____________________________________
                                                United States District Judge



                                          3
ME1 36254991v.1
